DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 04/06/21, claims 1, 11, 14, and 17-18 have been amended.

Response to remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 04/06/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly cited prior art reference, Ferri (5,491,830).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 11-12, 14-21, and 23 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kobayashi (5,343,144) in view of Ferri (5,491,830) and Rimborg (2011/0060860 A1).
Regarding claim 1, Kobayashi discloses a method for building a video bus, comprising:
providing at least one central processor (64), and connecting the at least one central processor to at least one multicore bus line (BUS, 20A-20R) (Fig. 8),
the at least one bus line (BUS, 20A-20R) comprises a number of cores/connectors (arrows, 22A-22R) and is connected to a number of slots (14A, 16A, 14R) (Figs. 2 and 8),
inserting a plug-in card/card boards (10A-10R) into one of the slots (14A, 16A, 14R) (Figs. 2 and 8),
the inserted plug-in card (10A-10R) ascertaining/finding/determining by at least one of trial communication (using Bus line 20B-20R) via individual ones of the cores/connectors (arrows, 22A-22R) or by communicating with the central processor, which of the cores (as above) of the at least one bus line have been assigned by other plug-in cards (by changing operation characteristics of the plug-in card/card boards in accordance with destinations and users, and after detecting no error/failure, subsequent transmission of control data/signal), and (by implicitly finding out) which of the cores would be available (after at least one or more errors/failures is detected, such as power, memory, IC, Fuse, and/or BUS line failure) to each plug-in card/card board, so that usability of the editing device is improved, correspondingly (Figs. 2, 4, 9; col. 3, lines 26-68; col. 4, lines 1-50; col. 5, lines 10-20; col. 6, lines 61-66; col. 7, lines 27-68), and
the plug-in card setting those cores (note: the plug-in cards and the respective cores are inter-connected to each other, respectively, wherein the core’s primary function is conducting transmission signal) of the at least one bus line to be assigned for its own function (as discussed above), by occupying a corresponding number of the available cores (implicitly obvious feature, since operation characteristics of the plug-in cards/card boards in accordance with destinations and users inherently includes occupying the corresponding number of the available cores that meets operation characteristics), such that a self-configuring/diagnosing editing device (Fig. 9) comprises a plug-in card/card boards and video bus, which are obtained, so as to detect failures on the plug-in cards, and simplify the adjustment operation, wherein usability of the editing device is improved, correspondingly (abs.; Fig. 9; col. 4, lines 38-53; col. 6, lines 23-28; col. 7, lines 34-68; col. 9, lines 37-41; col. 14, lines 1-5, 29-36, and 62-68; col. 8, lines 45-48; col. 10, lines 7-10).
the self-configuring video bus being obtained, so as to detect failures on the plug-in cards, and simplify the adjustment operation, wherein usability of the editing device is improved, correspondingly.
Furthermore, as an additional support, Ferri teaches automatic slot identification and address decoder arrangement comprising: 
at least one plug-in card having interconnected to a BUS, wherein each plug-in card is assigned a distinct address, and is capable of decoding its address when powered by a bus line, wherein the address identifies each particular card according to the function for performing an operation and wherein the address decoding do not provide any means for dynamically selecting or altering the particular address assigned to the card (Background);
a motherboard for conveying address information, data, and control signals to the printed circuit cards/boards, a cable core/connector for establishing a particular address for each of the circuit cards/boards, wherein each of the circuit cards/boards includes circuitry for conveying the data and control signal to the core/connector, wherein the connector/core having electrical contacts in which selected contacts maybe modified to represent a given one of a number of binary address codes, a receptacle connector mating with the connector/core and have a plurality of contacts which correspond to the plurality of respective contacts of the connector/core, in order to process data and control signals and conveying the processed information to an output connector/core for subsequent usage, provide a new and unique automatic slot identification and address decoding for printed circuit cards/boards used in a Bus oriented multi-slot microprocessor based system, and provide a novel dynamic address recognition system. (abs.; col. 1, lines 66-67; col. 2, lines 1-40).
Moreover, as an additional/supplemental support, Rimborg teaches backplane network distribution comprising:
a multicore bus line (200) comprising a plurality of cores/conductors (250); 
a plurality of slots (Ac/Ab, Bc/Bb, Cc, Dc, Db, Ec/Eb Fc/Fb), wherein
a) respective circuit boards/cards (Ab, Bb, Cb, Db, Eb and Fb) which are adapted to be inserted into a respective one of the slots; and
b) each of the respective circuit boards/cards includes a respective bypass arrangement (Ap, Bp, Cp, Dp, Ep and Fp) (Fig. 2; para. [0072]); and
a backplane configuration which permits the number of network connections (e.g., cores/conductors) to be selectively allocated to each of the slots of the backplane depending on the needs/requirements of a card/PCB inserted therein while allowing the unused/unallocated (bus) lines to bypass the slot/connector and passed on to the next slot/connector, so that the backplane will be used in a more flexible manner, so that different boards could allocate a different number of network connections, independent of the board connector in which the boards are positioned, so that any unused positions in a slot may have a simple plug arrangement attached, to let all available connections pass through to the next position (Fig. 3; paras. [0005- 0009].
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing the method for building a video bus as taught by Kobayashi to incorporate/combine Ferri and Rimborg’s teachings as above so that, 
the inserted plug-in card (10A-10R) ascertaining/finding/determining by at least one of trial communication via individual ones of the cores/connectors or by communicating with the central processor, which of the cores of the at least one bus line have been assigned by other plug-in cards and which of the cores are available, and
the plug-in card setting those cores of the at least one bus line to be assigned for its own function, by occupying a corresponding number of the available cores, such that a self-configuring/diagnosing video bus is obtained, in order to process data and control signals and conveying the processed information to an output connector/core for subsequent usage, provide a new and unique automatic slot identification and address decoding for printed circuit cards/boards used in a Bus oriented multi-slot microprocessor based system, process data and control signals and conveying the processed information to an output connector/core for subsequent usage, provide a new and unique automatic slot identification and address decoding for printed circuit cards/boards used in a Bus oriented multi-slot microprocessor based system, provide a novel dynamic address recognition system. 
Regarding claim 3, the original claims features have been rejected for substantially the same reason(s) as discussed in the last Office action as filed on 01/07/21.
Regarding claim 11, the original claim features have been rejected for substantially the same reason(s) as discussed in the last Office action as filed on 01/07/21.
Furthermore, as per the currently amended feature, Kobayashi discloses the video layout (Fig. 8, BUS).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the video layout is built according to the method of claim 1 for substantially the same reason(s)/rational as discussed above.
Regarding claims 12 and 14-16, the original claims features have been rejected for substantially the same reason(s) as discussed in the last Office action as filed on 01/07/21.
Regarding claim 17, the original claim features and the currently amended features have been rejected for substantially the same reasons/rational as having incorporated the same subject matter as discussed above with respect to claim 1.
Regarding claim 18, the original claim features have been rejected for substantially the same reason(s) as discussed in the last Office action as filed on 01/07/21.
Furthermore, the currently amended features have been rejected for substantially the same reasons/rational as having incorporated the same subject matter as discussed above with respect to claim 1.
Regarding claims 19-21 and 23, the original claims features have been rejected for substantially the same reason(s) as discussed in the last Office action as filed on 01/07/21.

Allowable Subject Matter
7.	claims 2, 4-10, 13, and 22 are objected to as being dependent upon rejected base claim 1, but would be allowable:
	if claim 2 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims;
if claim 4 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims;
if claim 5 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims;
if claim 9 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims;
if claim 10 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims;
if claim 13 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims; and/or
if claim 22 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
Dependent claims 2, 4-5, 9-10, 13, and 22 each recites novel feature(s), wherein 
the prior art of record fails to anticipate or make obvious the novel feature(s) as specified in claims 2, 4-5, 9-10, 13, and 22.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.
	
Conclusion 
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Holloway et al (2005/0149654 A1), Modular audio/video device and method.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/SHAWN S AN/Primary Examiner, Art Unit 2483